Citation Nr: 0208554	
Decision Date: 07/29/02    Archive Date: 08/02/02

DOCKET NO.  01-06 989A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than July 29, 1997 
for the award of service connection for squamous cell 
carcinoma of the left vocal chord.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel



REMAND

The veteran had active service from November 1942 to November 
1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veteran's affairs (VA).  

The VA Form 9 received from the veteran in July 2001 shows 
that he indicated that he wanted a Board hearing at the local 
office before a member of the Board.  No Travel Board hearing 
has been scheduled.  

The veteran is entitled to such a hearing.  38 U.S.C.A. 
§ 7107 (West Supp. 2001); 38 C.F.R. §§ 20.700, 20.703, 20.704 
(2001).  Accordingly, prior to appellate consideration of 
this appeal, the case must be returned to the RO to schedule 
a hearing before a member of the Board.  In view of the 
foregoing, the case is remanded to the RO for the following 
actions:  

Appropriate action should be taken by the 
RO, in accordance with the veteran's 
request to schedule the veteran for a 
personal hearing before a member of the 
board at the RO.  All correspondences 
pertaining to this matter should be 
associated with the claims folder. 

Following the hearing, the case should be returned to the 
Board for further appellate consideration, if otherwise in 
order.  The Board intimates no opinion as to the outcome of 
this case.  The veteran need take no action until so 
informed.  The purposes of this REMAND are to schedule a 
hearing and to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




